Case 2:20-bk-21022-BR   Doc 294 Filed 03/31/21 Entered 04/01/21 09:33:37   Desc
                         Main Document    Page 1 of 11
Case 2:20-bk-21022-BR   Doc 294 Filed 03/31/21 Entered 04/01/21 09:33:37   Desc
                         Main Document    Page 2 of 11
Case 2:20-bk-21022-BR   Doc 294 Filed 03/31/21 Entered 04/01/21 09:33:37   Desc
                         Main Document    Page 3 of 11
Case 2:20-bk-21022-BR   Doc 294 Filed 03/31/21 Entered 04/01/21 09:33:37   Desc
                         Main Document    Page 4 of 11
Case 2:20-bk-21022-BR   Doc 294 Filed 03/31/21 Entered 04/01/21 09:33:37   Desc
                         Main Document    Page 5 of 11
Case 2:20-bk-21022-BR   Doc 294 Filed 03/31/21 Entered 04/01/21 09:33:37   Desc
                         Main Document    Page 6 of 11
Case 2:20-bk-21022-BR   Doc 294 Filed 03/31/21 Entered 04/01/21 09:33:37   Desc
                         Main Document    Page 7 of 11
Case 2:20-bk-21022-BR   Doc 294 Filed 03/31/21 Entered 04/01/21 09:33:37   Desc
                         Main Document    Page 8 of 11
Case 2:20-bk-21022-BR   Doc 294 Filed 03/31/21 Entered 04/01/21 09:33:37   Desc
                         Main Document    Page 9 of 11
Case 2:20-bk-21022-BR   Doc 294 Filed 03/31/21 Entered 04/01/21 09:33:37   Desc
                        Main Document     Page 10 of 11
Case 2:20-bk-21022-BR   Doc 294 Filed 03/31/21 Entered 04/01/21 09:33:37   Desc
                        Main Document     Page 11 of 11
